Case 1:17-cv-06127-ILG-ST Document 50 Filed 03/18/20 Page 1 of 2 PageID #: 300
                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                         420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                  T: 212.792-0048 • E: Joshua@levinepstein.com

                                                                                        March 18, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:     Chincha v. Patel
                        Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

       This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-
referenced action.

       Pursuant to Your Honor’s Individual Motion Practice Rules III(A), and pursuant to Local
Civil Rules 37.3, this letter respectfully serves as a request to compel Plaintiff to appear for his
deposition on any date and time set by Your Honor on or before the March 31, 2020 discovery
deadline [Dckt. No. 49], or, in the alternative, this letter respectfully serves as a request to: (i)
extend the fact discovery deadline of March 31, 2020 to, through and including, April 30, 2020.

        On March 11, 2020, the undersigned emailed Plaintiff’s counsel to schedule his client’s
attendance for a deposition on March 18, 2020. The undersigned emailed Plaintiff’s counsel again
on March 16, 2020 and advised him that our law office could accommodate any date & time prior
to the March 31, 2020 discovery deadline, and respectfully asked Plaintiff’s counsel to confirm a
date at his convenience. As of the date of this letter, Plaintiff’s counsel has not provided his client’s
availability.

       Accordingly, this letter respectfully serves as a request to compel Plaintiff to appear for his
deposition on any date and time set by Your Honor on or before the March 31, 2020 discovery
deadline [Dckt. No. 49].

        The undersigned certifies that he has made a good faith effort, pursuant to Local Civil Rule
26.4 and FRCP 37(a)(1), to resolve the instant dispute, by contacting Plaintiff’s via multiple
emails.

       In the alternative, this letter respectfully serves as a request to extend: (i) the fact discovery
deadline of March 31, 2020 to, through and including, April 30, 2020 and: (ii) the dispositive
motion deadline of April 20, 2020 to, through and including, June 30, 2020. This is the seventh
request for an extension of time.

         We regret having to burden the Court with a request for scheduling accommodation during
these extraordinary times. Needless to say, the COVID-19 pandemic has complicated the parties’
ability to complete depositions on or before March 31, 2020. The President of the United States
has declared a national emergency, the Governor of New York has banned large gatherings, and
Case 1:17-cv-06127-ILG-ST Document 50 Filed 03/18/20 Page 2 of 2 PageID #: 301



the Centers for Disease Control and Prevention and other public health authorities have advised
taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-19
Pandemic [M10-468, 20-MISC-00155].

       Thus, should Your Honor not be inclined to compel Plaintiff to appear for his deposition
on or before March 31, 2020, Defendant respectfully requests that: (i) the fact discovery deadline
of March 31, 2020 to, through and including, April 30, 2020 and: (ii) the dispositive motion
deadline of April 20, 2020 to, through and including, June 30, 2020.

       Thank you, in advance, for your time and attention.



                                             Respectfully submitted,
                                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                  By: /s/ Jason Mizrahi
                                                      Jason Mizrahi
                                                      420 Lexington Avenue, Suite 2525
                                                      New York, NY 10170
                                                      Tel.: (212) 792-0048
                                                      Email: Jason@levinepstein.com
                                                      Attorneys for Defendant
Cc: All Parties via ECF
